United States Court of Appeals
              FOR THE DISTRICT OF COLUMBIA CIRCUIT



                       FILED: OCTOBER 16 , 2018

                              No. 17-1040

               OLD DOMINION ELECTRIC COOPERATIVE,
                          PETITIONER

                                   v.

            FEDERAL ENERGY REGULATORY COMMISSION,
                         RESPONDENT

             LSP TRANSMISSION HOLDINGS, LLC, ET AL.,
                         INTERVENORS


                      Consolidated with 17-1041


            On Petition for Rehearing and/or Clarification
                     and Motion for Clarification


Before: HENDERSON**, KAVANAUGH*, and KATSAS**, CIRCUIT JUDGES

                               ORDER

        Upon consideration of the petition for panel rehearing and/or
clarification filed by Intervenor-respondents Exelon Corporation, et al.,
and the motion for clarification filed by Intervenor-respondents Linden
VFT, LLC and Consolidated Edison Co. of New York, the opposition
thereto, and the reply, it is
                                  2

       ORDERED that the petition for rehearing and/or clarification
be denied. It is

          FURTHER ORDERED that the motion for clarification be
denied.

                            Per Curiam

                                         FOR THE COURT:
                                         Mark J. Langer, Clerk

                                   BY:   /s/
                                         Ken Meadows
                                         Deputy Clerk


* Circuit Judge, now Justice, Kavanaugh was a member of the panel
when the case was submitted but did not participate in this matter.

** A statement by Circuit Judge Katsas, joined by Circuit Judge
Henderson, is attached.
                                    3

        KATSAS, Circuit Judge: The petition for panel rehearing or
clarification filed by intervenor Exelon Corporation and others is denied.
The panel opinion “hold[s] only that FERC did not adequately justify its
approval of the [tariff] amendment at issue.” Old Dominion Elec. Coop.
v. FERC, 898 F.3d 1254, 1263 (D.C. Cir. 2018). Nothing in the opinion
prevents FERC on remand from attempting to “provide a better
justification for its approval of the tariff amendment,” as Exelon would
like. Pet. at 2. Accordingly, there is no need for clarification.

        The motion for clarification filed by intervenors Consolidated
Edison and Linden VFT is denied. Because the panel opinion set aside
FERC’s approval of the proposed tariff amendment, the unamended tariff
remains in effect. On remand, the parties remain free to address the
appropriate treatment of low-voltage or other facilities, either under the
unamended tariff or under any proposed tariff amendment that FERC may
now wish to consider. We express no opinion regarding the appropriate
treatment of the contested Sewaren project—an issue not addressed in the
orders under review.